Confession of Error

PER CURIAM.
Miami Resorts, Inc., petitions for a writ of certiorari to quash an order-requiring production of notes made by insurance adjuster Willie Reynaldo Caballeros. The respondent has confessed error and ac*347cordingly we quash the order now under review.
Respondent contends that she is entitled to have production of a redacted version of the notes. As that argument was not made in the trial court, we do not consider it here. This ruling is without prejudice to respondent to present such argument in We express no view on the the trial court, merits.
Certiorari granted.